Title: Francis Coffyn to the Commissioners, 30 June 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkirk 30th. June 1778
     
     I take the liberty to crave your referrence to the letter I had the honnor of writing to you the 22d. instant being Still deprived of your long wish’d for favours, the Sole motif of this, is to inform you, that one John Gibson Master of an English Smuggling vessell which arrived here this morning, tol’d me that Six Russian Ships of war vizt. three of 90, and three of 74 guns, are arrived in England, and that Six more of the Same force are dayly Expected, as they all Twelve Sail’d together from Crownstad Kronstadt. The Captains and officers on board these Ships are English and Scotch, and the people Russians. Three of the former are order’d to Sheerness, and three to Portsmouth to be put into the docks, to be Surveyed. This Intelligence appear’d to me too interesting to obmit communicating it to you, in the Same words as I received it. I have the honnor to remain very respectfully, Hond. Gentlemen, Your most obedient and most devoted Humble Servant
     
      Frans. Coffyn
     
    